t c summary opinion united_states tax_court charlie laws petitioner v commissioner of internal revenue respondent docket no 5815-02s filed date charlie laws pro_se travis vance iii for respondent powell special_trial_judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioner’ sec_1 unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue federal_income_tax the issues are whether petitioner must include in gross_income a distribution received from an annuity and social_security_benefits petitioner resided in atlanta georgia at the time the petition was filed background petitioner retired from the u s post office on date as totally disabled since petitioner has received payments under a disability retirement annuity administered by the office of personnel management opm for the taxable_year opm issued a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc to petitioner indicating a distribution of dollar_figure the social_security administration also issued a form 1099-ssa to petitioner indicating social_security_benefits of dollar_figure in preparing his federal_income_tax return petitioner failed to include the annuity payments and the social_security_benefits in his gross_income upon examination respondent concluded that the annuity payments and social_security_benefits are includable in petitioner’s gross_income annuity payments discussion we have already explored the statutory bases for the tax treatment of annuity payments and social_security_benefits with respect to petitioner in laws v commissioner tcmemo_2003_21 and we see no reason to restate those here suffice it to say we adhere to our opinion in that case there is one argument that petitioner makes here that we did not specifically address in our prior opinion petitioner requests the court to give an opinion or rule that the decision is discriminatory they discriminate on age if you’re a young man it’s petitioner’s annuity_payment not taxable before but if you’re an old man after it petitioner’s annuity_payment becomes taxable we characterize petitioner’s argument as a fifth_amendment challenge specifically that the tax violates the equal protection component of the due process clause of the fifth_amendment the taxes on petitioner’s annuity payments and social_security_benefits however do not interfere with the exercise of a fundamental right such as freedom of speech or employ a suspect classification such as race 461_us_540 age classification is not a suspect classification for equal protection analysis 440_us_93 427_us_307 accordingly our review is limited to whether there is a rational basis for the the due process clause has been construed as imposing an equal protection requirement in respect of classification to the extent that discrimination resulting from such classification may be so unjustifiable as to be violative of due process 347_us_497 differentiation between the two groups ie whether the classification bears a reasonable relationship to a legitimate governmental purpose see 397_us_471 the legitimate governmental purpose for a 65-year-old to pay tax on disability payments while those under the age of do not is to grant a tax_benefit to persons receiving disability pay when they would normally have been at work 78_tc_979 after the retirement age there is no meaningful distinction between continued disability payments and normal pension payments id pincite the classification is reasonably related to the government’s purpose and is constitutionally valid reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent notably legislatures have especially broad latitude in creating classifications and distinctions in tax statutes 461_us_540
